DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 5/27/2021 in relation to application 15/751,893.
The Pre-Grant publication # 2018/0236675 is published on 8/23/2018.
Claims 7, 17 cancelled.
Claims 1-6, 8-16, 18-20 are in conditions of allowance.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The invention relates to a personal care system and shaving device. In particular it provides personalized advice related to the shaving device handling and shaving routines follows instruction in a step by step manner.  
It has the provision to receive personal assessment data relating to skin sensitivity of the user. This is provided by a user input from a user via a user interface
These features are not explicitly disclosed or suggested in prior art on record Rothschild, Krenik, and combination  providing a user input from a user, via a user interface, skin sensitivity of the user. The imaging device coupled to the razor determine areas of the skin sensitive to shaving and analyzed to identify those area and the corresponding shaving mechanism is implemented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.Z/Examiner, Art Unit 3715
September 10, 2021

/THOMAS J HONG/Primary Examiner, Art Unit 3715